Name: 2013/11/EU: Council Decision of 18Ã December 2012 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Annex IV (Energy) and to Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: prices;  electrical and nuclear industries;  European construction;  energy policy;  oil industry;  international affairs
 Date Published: 2013-01-11

 11.1.2013 EN Official Journal of the European Union L 7/1 COUNCIL DECISION of 18 December 2012 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Annex IV (Energy) and to Annex XXI (Statistics) to the EEA Agreement (2013/11/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annexes IV and XXI thereto. (3) Annexes IV and XXI to the EEA Agreement contain specific provisions and arrangements concerning energy and statistics, respectively. (4) Directive 2008/92/EC of the European Parliament and of the Council of 22 October 2008 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (3) is to be incorporated into the EEA Agreement. (5) Directive 2008/92/EC repeals Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (4) which is incorporated into the EEA Agreement. Directive 90/377/EEC is consequently to be repealed under the EEA Agreement. (6) Liechtenstein is to be exempted from the obligations foreseen in Directive 2008/92/EC, except for the obligation to provide the industrial price data for industrial end-user band IC for electricity and for industrial end-user band I3 for gas. (7) Annexes IV and XXI to the EEA Agreement should therefore be amended accordingly. (8) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, in the EEA Joint Committee on the proposed amendments to Annex IV (Energy) and Annex XXI (Statistics) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 December 2012. For the Council The President S. ALETRARIS (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 298, 7.11.2008, p. 9. (4) OJ L 185, 17.7.1990, p. 16. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/ ¦ of amending Annex IV (Energy) and Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2008/92/EC of the European Parliament and of the Council of 22 October 2008 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (recast) (1) is to be incorporated into the EEA Agreement. (2) Directive 2008/92/EC repeals Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (2) which is incorporated into the EEA Agreement. Directive 90/377/EEC is consequently to be repealed under the EEA Agreement. (3) Annexes IV and XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 7 (Council Directive 90/377/EEC) of Annex IV to the EEA Agreement is replaced by the following: 32008 L 0092: Directive 2008/92/EC of the European Parliament and of the Council of 22 October 2008 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (recast) (OJ L 298, 7.11.2008, p. 9) (3). Article 2 The text of point 26 (Council Directive 90/377/EEC) of Annex XXI to the EEA Agreement is replaced by the following: 32008 L 0092: Directive 2008/92/EC of the European Parliament and of the Council of 22 October 2008 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (recast) (OJ L 298, 7.11.2008, p. 9). The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptation: Liechtenstein shall be exempted from the obligations foreseen in this Directive, except for the obligation to provide the industrial price data for industrial end-user band IC for electricity and for industrial end-user band I3 for gas. This data (3 price levels: prices excluding taxes and levies; prices excluding VAT and other recoverable taxes; prices including all taxes, levies and VAT) shall be provided on a half yearly basis within 2 months after the reference period by using the appropriate questionnaires provided by Eurostat.. Article 3 The texts of Directive 2008/92/EC in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made (4). Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 298, 7.11.2008, p. 9. (2) OJ L 185, 17.7.1990, p. 16. (3) Listed here for information purposes only: for application see Annex XXI on statistics.. (4) [No constitutional requirements indicated.] [Constitutional requirements indicated.]